Case 2:19-cr-00259-JCC Document 43-3 Filed 11/25/20 Page 1 of 4

EXHIBIT F
Case 2:19-cr-00259-JCC Document 43-3 Filed 11/25/20 Page 2 of 4

ROGER PIMENTEL, JR.

100 West High Street #381 (805) 341-9392
Moorpark, California 93020 sentencingadvocate@gmail.com

Services offered by SENTENCING CONSULTANT with expertise in sex offense-related
matters, extensive pre-custody and pre-trial services in US District Court, and a Master's
degree education in Public Policy and Administration.

SUMMARY OF QUALIFICATIONS

> Over 15 years of strong and diverse experience in SENTENCING

RECOMMENDATIONS, including:

> FEDERAL/STATE SENTENCING ALTERNATIVES RESEARCH
CASE LOAD MANAGEMENT

ELECTRONIC and GPS MONITORING

PRIVATE SENTENCING REPORTS

CLIENT INTERVIEWS and SOCIAL HISTORIES

PLACEMENT DESIGNATION CONSULTING

COURT and LAW ENFORCEMENT LIAISON

POLICIES and PROGRAMS DEVELOPMENT

VIOLENT SEXUAL PREDATOR PROGRAM ADMINISTRATION
MODEL SEX OFFENDER TREATMENT PROGRAM

SEX OFFENDER MANAGEMENT PRESENTATIONS
PUBLICATIONS

DEPARTMENT OF JUSTICE PEER REVIEW

REGULATORY COMPLIANCE

AWARDS and RECOGNITIONS

TROUBLESHOOTING and PROBLEM-SOLVING

v v YY v veW v v"ry¥iosY¥ vYF ¥

> Training provider in sex offender management issues for the California
Department of Corrections and Rehabilitation, Correction Standards
Authority, presenting workshops to probation and parole officers throughout
California.

> Recipient of multiple awards and recognitions from California’s Central
District US Court, including Officer of the Year, and from the Administrative
Office of the US Courts.

> Willing to travel domestically and internationally.
Fully bilingual: Reads, writes and speaks fluent Spanish.
A dedicated, organized, adaptable, and conscientious professional with

outstanding communication skills, who works well under pressure both
independently and in a team setting.
Case 2:19-cr-00259-JCC Document 43-3 Filed 11/25/20 Page 3 of 4

PROFESSIONAL EXPERIENCE

2012-Present SENTENCING SERVICES; Moorpark, California

Private Sentencing Consultant

> Prepare private sentencing reports for defense attorneys of clients pre-plea and/or
pending sentencing for sex offenses, involving development of social histories
through client interviews and research; research of sentencing alternatives,
including halfway houses, electronic monitoring, community service, etc.

> Provide pre-custody services and placement designation consultations as needed.

2006-Present LIBERTY HEALTH CARE, CALIFORNIA CONDITIONAL RELEASE PROGRAM

San Diego, California
Southern California Regional Coordinator

> Contracted to State Department of Mental Health to administer California's Sexual
Violent Predator Civil Commitment Program, providing high-intensity monitoring of
high-risk sex offenders.

2002-2012 US DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

Prior:

Los Angeles, California
Senior United States Pretrial Services Officer/Program Administrator

> Managed sex offender management program, supervising four team members
overseeing fifty-person case load, including development and implementation of
pretrial sex offender treatment program (now a national model) and computer
monitoring to supervise sex offenders.

> Contributed to national policy manual on Better Practices of Sex Offender
Management and served as point person with courts, law enforcement, media, and
the defense community on sex-offender-related issues.

VENTURA COUNTY PROBATION AGENCY; Ventura, California
Deputy Probation Officer/Pre-sentence Investigations

EDUCATION
CALIFORNIA LUTHERAN UNIVERSITY; Thousand Oaks, California

Master of Public Administration: Criminal Justice Policy
Bachelor of Arts in Spanish Linguistics: Administration of Justice

SEMINARS (partial list)
Using the Internet & Social Networks as Investigative Resource

Getting Past the Pandemonium: Public Police and Current Sex Offenders
Understanding Sexual Addiction: Assessment, Treatment, and Referral

Suicide Prevention, Intervention, and Postvention The Addicted Brain
Sex Offender Management and Community Safety Polygraph Examinations
Together We Can End Sexual Abuse ADHD and Sex Addiction
Electronic Monitoring/Field Search Certification Crimes Against Children
National Symposium on Cyber Crime Managing Sex Offenders’ Computer Use
Evidence-Based Practices Treatment Services Sexuality Meets Social Technology

Critical Incident Stress Management Computer Forensics
Case 2:19-cr-00259-JCC Document 43-3 Filed 11/25/20 Page 4 of 4

AWARDS and RECOGNITIONS (partial list)

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA:
r Chief's Award (2007) for Leadership in Sex Offender Program/Electronic Monitoring
» Officer of the Year (2006)

> Certificate of Appreciation (2006) for Contributions to Officer Standards Branch
ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS:
> Nominee for Director’s Award (2009)
PUBLICATIONS

Co-authored with Jon Muller: The Containment Approach to Managing Defendants
with Sex Offenses, FEDERAL PROBATION JOURNAL, A JOURNAL OF
CORRECTIONAL PHILOSOPHY AND PRACTICE (December 2010).

Co-authored with lan Friedman, Kristina Supler, Robert Weiss: Sexual Offenders:
How to Create a More Deliberative Sentencing Process, THE CHAMPION
MAGAZINE (December 2009).

Co-authored with Drs. James M. Byrne and Arthur J. Lurigio: New Defendants, New
Responsibilities: Preventing Suicide Among Alleged Sex Offenders in the Federal
Pretrial System, FEDERAL PROBATION JOURNAL, A JOURNAL OF
CORRECTIONAL PHILOSOPHY AND PRACTICE (September 2009).

PRESENTATIONS (partial list)

“Sexual Offender Management 101" (legal issues and community supervision of
child pornography offenders), a series of workshop presentations for the
Federal bench in Central District of California, 2010-2011.

“How to Supervise Cyber Offenders without Being a Geek": American Probation
and Parole Association Annual Training Conference, 2010.

“Crisis Management for Pretrial Sex Offenders”: California Coalition on Sexual
Offending Annual Meeting, 2009.

“National Sex Offender Management Curriculum, Pilot Presentation”: American
Probation and Parole Association Annual Meeting, 2007.

Sexual Predator Apprehension Team Presentation

Program Chair: Ninth Circuit Symposium of Sexual Offending

National GPS Electronic Monitoring Symposium

Federal Probation & Pretrial Officers Association National Training Institute

National Pretrial Services Conference

Program Chair: National Symposium on Cyber Crime

Western Regional Evidence-Based Practices Treatment Services

National IT Conference for Pretrial Services and Probation

National Association of Pretrial Services Agencies

PROFESSIONAL MEMBERSHIPS
Association of Sexual Abuse Investigators

American Parole and Probation Association
California Coalition on Sexual Offending
